 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MACK A WEST, Jr.,                         Case No. 1:16-cv-00046-DAD-JLT (PC)
12                       Plaintiff,             ORDER DENYING PLAINTIFF’S
                                                MOTION FOR SUBPOENA DUCES
13           v.                                 TECUM WITHOUT PREJUDICE
14    HULBERT, et al.,                          (Doc. 47)
15                       Defendants.
16

17          The Court issued the Discovery and Scheduling Order on September 4, 2018. (Doc. 46.)

18   This order opened discovery in this case. Three weeks later, Plaintiff filed a motion seeking a

19   blank subpoena duces tecum to seek documents pertaining to this action “which a subpoena can

20   only produce.” (Doc. 47.)

21          Subject to certain requirements, Plaintiff is entitled to subpoena documents, electronically

22   stored information, and tangible things from a nonparty. Fed. R. Civ. P. 45. However, the Court

23   will consider granting Plaintiff’s request for a subpoena only if the documents or items sought are

24   in the possession or control of a nonparty, they are not otherwise available to Plaintiff, and they

25   are not within the Defendants’ control. Fed. R. Civ. P. 34.

26          In addition, the Court will not issue blank subpoenas. Rather, Plaintiff must identify

27   specifically the documents sought and from whom and demonstrate that the documents are

28   discoverable in this action. Accordingly, Plaintiff’s motion for a blank subpoenas duces tecum

                                                       1
 1   (Doc. 47), is DENIED without prejudice.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    October 2, 2018                  /s/ Jennifer L. Thurston
                                               UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                               2
